BabNbs, J.
(dissenting). -The statute under consideration seems to me to be as plain as the English language can make it. It provides that a person secondarily liable on an instrument is discharged “By giving up or applying to other purposes Collateral security applicable- to the debt, or, there being in the holder’s hands or within his control the means of complete or partial satisfaction, the same are applied to other purposes.” See. 1679 — 1, sub. 4a. The statute provides for two contingencies. If the creditor applies collateral security to other purposes than the payment of the debt which it was given to secure, the surety is discharged. I do not see how this provision can be read to mean a partial discharge only, when the value of the collateral surrendered or misapplied is less than the debt which it was given to secure. If the legislature had so intended it would have said so. The second contingency provided for even more clearly, if possible, shows that the legislature intended what it said — a discharge— which obviously means nothing short of a complete discharge. This provision is to the effect that where there is in the creditor’s hands or under his control the “means of complete or *96partial satisfaction” and be fails to make the proper application of them, tbe person secondarily liable is discharged. The same result follows whether the property is partially or entirely sufficient to pay the debt. In either case there is a discharge. I think it is unfair to the legislature to say that it had the intent found by the court. To do so is to convict it of being extremely careless in the use of language in enacting an important statute. At best we have another case of “hindsight” being better than “foresight.” If the matter had been called to the attention of the legislature it might have provided for pro tardo discharges only, in proper cases, and then again it might not. It would not be difficult to express such an intention so that it could easily be understood. Not having done so, one of two things is apparent: either the legislature did not think of partial discharges, or else it did not intend to provide for them. If the first “horn of the dilemma” is correct the legislature should remedy the defect, and if the second is correct there is nothing to remedy.
The following opinion was filed February 18, 1918:
Pee Cueiam.
In this case it has been informally suggested, since the opinion was handed down, that the finding of the circuit court to the effect that the amount of collateral funds applied by the plaintiff bank to the payment of the note held by the Security Savings Bank was $1,331 is a clerical error and that the evidence in the record shows that the payments so made aggregated $1,631. Reference to the copy of the note in the record and the indorsements on the back thereof seem to support this claim. However, the finding of fact is unexcepted to and the appellant does not admit the fact of error, hence we feel unwilling to correct the supposed error, even conceding that we have power to do so, a point which we do not decide. Inasmuch as the judgment is reversed, it is entirely possible to give opportunity for the *97correction of the error, if it be an error, in the trial court before final judgment is entered. To accomplish this end the mandate is amended so that the same shall read as follows:
■ Judgment reversed, and action remanded with directions to the trial court to take testimony, if necessary, to ascertain the correct amount of the payments made by the plaintiff on the note held by the Security Savings Bank, and, on ascertaining that fact, to render judgment for the plaintiff for the amount due on the note after deducting the amount so di-. verted as of the date January 3, 1910.